

 S3758 ENR: To amend the Klamath Basin Water Supply Enhancement Act of 2000 to make certain technical corrections.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 3758IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Klamath Basin Water Supply Enhancement Act of 2000 to make certain technical corrections.1.Klamath Basin Water Supply Enhancement Act of 2000 technical correctionsSection 4(b) of the Klamath Basin Water Supply Enhancement Act of 2000 (114 Stat. 2222; 132 Stat. 3887) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A)—(i)by striking Pursuant to the reclamation laws and subject and inserting Subject; and(ii)by striking may and inserting is authorized to; and(B)in subparagraph (A), by inserting , including conservation and efficiency measures, land idling, and use of groundwater, after administer programs;(2)in paragraph (3)(A), by inserting and after the semicolon at the end;(3)by redesignating the second paragraph (4) (relating to the effect of the subsection) as paragraph (5); and(4)in paragraph (5) (as so redesignated)—(A)by striking subparagraph (B);(B)in subparagraph (A), by striking ; or and inserting a period; and(C)by striking the Secretary— and all that follows through to develop in subparagraph (A) and inserting the Secretary to develop. 2.Continued use of Pick-Sloan Missouri Basin Program project use power by the Kinsey Irrigation Company and the Sidney Water Users Irrigation District(a)AuthorizationNotwithstanding any other provision of law and subject to subsection (b), the Secretary of the Interior (acting through the Commissioner of Reclamation) shall continue to treat the irrigation pumping units known as the Kinsey Irrigation Company in Custer County, Montana and the Sidney Water Users Irrigation District in Richland County, Montana, or any successor to the Kinsey Irrigation Company or Sidney Water Users Irrigation District, as irrigation pumping units of the Pick-Sloan Missouri Basin Program for the purposes of wheeling, administration, and payment of project use power, including the applicability of provisions relating to the treatment of costs beyond the ability to pay under section 9 of the Act of December 22, 1944 (commonly known as the “Flood Control Act of 1944”) (58 Stat. 891, chapter 665).(b)LimitationThe quantity of power to be provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District (including any successor to the Kinsey Irrigation Company or the Sidney Water Users Irrigation District) under subsection (a) may not exceed the maximum quantity of power provided to the Kinsey Irrigation Company and the Sidney Water Users Irrigation District under the applicable contract for electric service in effect on the date of enactment of this Act. Speaker of the House of RepresentativesVice President of the United States and President of the Senate